Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 2, 2020

                                       No. 04-20-00236-CV

 Lesley WENGER, City of Castle Hills Alderman Place 4 and Sylvia Gonzalez, City of Castle
                              Hills, Place 3 (Cross-Appellee),
                                         Appellants
                                              v.
 The STATE of Texas, ex. rel.,Mike Flinn, Bonnie Hokpe, Vince Martinez, Scott Gray, Ginger
                      Magers, and Robbie Casey (Cross-Appellant),
                                         Appellees

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-CI-15722
                             Honorable Larry Noll, Judge Presiding


                                          ORDER

        On August 12, 2020, we dismissed this appeal for want of prosecution. Appellants have
filed a motion requesting this appeal be reinstated on the docket of the Court.

        The memorandum opinion and judgment issued in this case on August 12, 2020 are
WITHDRAWN. We ORDER that this appeal is reinstated on the docket of this court. We
further ORDER that appellants’ brief shall be filed on or before October 2, 2020. Appellees’
combined appellees’/cross-appellants’ brief is due thirty days after the filing of appellants’ brief.



                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court